FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10498

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01359-PGR

  v.
                                                 MEMORANDUM *
JOSEPH FELIX DEHERRERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Joseph Felix DeHerrera appeals from his guilty-plea conviction and

236-month sentence imposed for abusive sexual contact, in violation of 18 U.S.C.

§§ 1153, 2244(a)(5), and 2246. Pursuant to Anders v. California, 386 U.S. 738




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), DeHerrera’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

DeHerrera the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Watson, 582 F.3d

974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    11-10498